Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joshua Brady on May 19, 2022.

The application has been amended as follows: 

	The Claims:
	In claim 1, line 1, delete “including deposits with a high organic content,”.
	In claim 1, line 3, after “a chelating agent,” insert – a surfactant, --.
	In claim 1, line 4, delete “quantitative ratio,”.
	In claim 1, line 4, after “%” insert – by --.
	In claim 1, line 6, delete “10.1” and insert – 10 --.
	In claim 1, line 8, delete “2.6” and insert – 0.1 --.
	In claim 5, line 1, delete “chosen from” and insert – selected from the group consisting of --.
	In claim 8, line 1, delete “chosen from the following group:” and insert – selected from the group consisting of --.
	In claim 8, line 2, delete “polymethylsiloxanes and other” and insert -- polydimethylsiloxanes, --.
	In claim 8, line 3, before “propylene” delete “-based block copolymers or” and insert – and --.
	In claim 9, line 1, delete “the” and insert – a --.
	In claim 9, line 2, delete “according to Claim 1”.
	In claim 9, line 4, delete “quantitative ratio, %” and insert -- % by --.
	In claim 9, line 7, delete “10.1” and insert – 10 –.
	In claim 13, line 2, delete “chosen from” and insert – selected from the group consisting of --.
	In claim 20, line 6, before “area” insert – an --.
	In claim 20, line 11, delete “2” and insert – 10 --.
	Cancel claim 7.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3-5, and 8-13 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on December 20, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Note that, Applicant’s amendment, Applicant’s arguments, and the Examiner’s Amendment are sufficient to place the instant claims in condition for allowance.  Of the references of record, the most pertinent is Sheptunov et al (US2021/0222969).  
‘327 teaches cleaning deposits of various natures from metal, glass, and ceramic surfaces.  The compositions contain from 2-90% by weight of hydrogen peroxide, 3-30% by weight of chelating agent, 0.1 to 10% by weight of calixarene, and water.  See Abstract.  However, ‘327 does not teach or suggest a composition containing a mixture of hydrogen peroxide, an alkali metal hydroxide, a chelating agent, a surfactant, anti-foaming agent, water-soluble calixarene, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  Accordingly, since the prior art of record fails to teach or suggest such a composition as recited by the instant claims, the instant claims are deemed allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/May 20, 2022